Citation Nr: 0930454	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In April 2008 the Board remanded the case for additional 
development.  The case has been returned to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is needed prior 
to consideration of this claim.

The Board notes that the Veteran submitted a VA Form 21-4142 
during June 2008, indicating that records from Goldsboro 
Psychiatric Clinic should be obtained and associated with the 
claims file.  Such records were not requested.  Thus, records 
from the Veteran's private provider should be requested and 
associated with the claims file.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1.  After securing a current release form, 
obtain the Veteran's treatment records 
from the Goldsboro Psychiatric Clinic, 
dating from April 2005 to the present.

2.  Obtain current psychiatric treatment 
records from the Durham VA Medical Center 
dating since December 2008.

3.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

